ORDER
JACK TROMBADORE of MANVILLE, who was admitted to the bar of this state in 1955, having been Ordered to Show *290Cause why he should not be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that JACK TROMBADORE is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice, and trust assets of respondent, wherever situate, pending further Order of this Court; and it is further .
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent, pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JACK TROMBADORE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that Office of Attorney Ethics shall refer this matter to a special master for accelerated consideration on the merits.